DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/14/21 and 1/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-16 is the inclusion of the limitations the second portion comprising: a first heat conducting surface; and a second heat conducting surface offset from the first heat conducting surface by a distance determined in accordance with a melting point of the ink.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 17-20 is the inclusion of the limitations regulating, using at least one heating element, an ink line of the printing system at a threshold temperature; regulating, using at least one heating element, a print head of the printing system at the threshold temperature; and causing the at least one heating element to heat a hold chamber of the printing system to a second threshold.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JPH0632037U teaches a hot melt ink jet printer which is supplied with an ink that is solid at room temperature and melts when heated, and jets the ink onto a sheet for recording to provide an ink reservoir that stores the ink, In order to melt and hold the ink in the ink reservoir, a first heat generating means for generating a predetermined amount of heat in a unit time, and a heat amount larger than the predetermined amount of heat by the first heat generating means are generated in a unit time, A second heat generating means for quickly melting the ink in the reservoir, a detecting means provided in the ink reservoir for detecting the temperature of the ink in the ink reservoir, and a signal detected by the detecting means. And a control means for selecting and driving the first heat generating means or the second heat generating means.
	WO2010077386A1 discloses a hot-melt inkjet printing system (100) includes a first reservoir (114) for holding hot-melt ink (122), a first reservoir heater (126) configured to heat the first reservoir, a second reservoir (134, 200) in fluid communication with the first reservoir, and a jetting assembly (146) in fluid communication with the second reservoir. The second reservoir includes a reservoir body (210), a cavity (212) defined by the reservoir body for holding hot-melt ink, and fins (214) disposed in the cavity.

Communicating with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853